Per Curiam.
The evidence for the State was sufficient to go to the jury on both counts in the indictment and to sustain the verdict. The second count in the bill charged the larceny of goods of the value of less than $200.00. However, the bill charged, and the jury found the larceny resulted from the felonious breaking. Hence the larceny under such conditions is a felony regardless of the value of the articles stolen. The maximum sentence on each count is ten years. The sentences did not exceed that maximum.
No error.